Ludeling, C. J.
This is a suit by mandamus to compel the defendant to recognize the relator as the owner of fifteen hundred shares of the capital stock of the company, and to permit a transfer to be made thereof on the books of the company, and to issue proper certificates of stock to the transferees.
The defense is substantially that relator is not the owner of said stock, and has no right to make the demands insisted upon by him.
There was judgment against the relator dismissing Ms complaint, and he has appealed.
The evidence satisfies us that at the time the relator signed his name to the subscription books of the company a second time, it was with *319tlie view of appropriating tlie stock subscribed for by A. B. Long, wliioli was attempted to be canceled without authority, although with the consent of the executor of A. B. Long, who believed he could cancel this subscription. The universal legatee of A. B. Long, having asserted her rights to this stock, tlie court adjudged it to-belong to her, and no appeal has been taken from, that judgment. At the time the relator sighed for said second subscription tho subscription books had been closed by a resolution of the board of directors, and no subscriptions could lawfully be made at the time. There is no error in the judgment appealed from.
It is therefore ordered that the judgment be affirmed, with costs of appeal.